Appeal from a judgment of the Supreme Court at Special Term (Mercure, J.), entered October 21, 1983 in St. Lawrence County, which* inter alia, dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to annul a determination of the St. Lawrence County personnel office establishing an eligible list for the position of head social welfare examiner. 11 Judgment affirmed, with costs, upon the opinion of Justice Thomas E. Mercure at Special Term. Main, J. P., Casey, Weiss, Levine and Harvey, JJ., concur.